Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 21, 2020

                                     No. 04-19-00332-CV

    Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                              v.

                           San Miguel Electric Cooperative, Inc.,
                                         Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-17-0027-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER
        Appellee’s third motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due January 31, 2020. No further extensions of time will be granted absent extenuating
circumstances.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court